Citation Nr: 0825837	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service connected low back muscle strain.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from January 2001 until 
January 2005.  The record indicates that he had an earlier 
period of active service for four years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Board initially notes that the veteran, in his Notice of 
Disagreement, indicated that he wished to appeal both the 
current issue on appeal as well as the issue of service 
connection for heart palpitations.  

In a Decision Review Officer's (DRO) decision in December 
2006, the DRO granted the veteran service connection for 
heart palpitations and assigned a 10 percent rating beginning 
on January 9, 2005.  

In his January 2007 Substantive Appeal, the veteran does not 
express any further disagreement with the service connection 
heart palpitation issue.  Therefore, the Board considers this 
matter favorably resolved and will not address this issue any 
further.  


FINDING OF FACT

The service-connected low back muscle strain currently is 
shown to be productive of an increased level of impairment 
during flare-ups and to more closely resemble an overall 
thoracolumbar spine disability picture of forward flexion 
greater that 30 degrees but not greater that 60 degrees; or a 
combined range of motion not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent for the service-connected lower back muscle strain 
have been met, beginning January 9, 2005.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In July 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in December 2006 about relevant information on 
disability ratings and effective dates in the event that his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

While the Board notes that this notification was after the 
initial RO denial in November 2005, the veteran's claim was 
readjudicated in a Supplemental Statement of the Case in 
January 2008 which cured the notice deficiencies as related 
to Dingess/Hartman.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  Therefore, while the veteran was 
not given notification that was in compliance with Vazquez-
Flores, the lack of such notice is non-prejudicial in this 
case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
relevant medical examinations are of record as of August 
2005 and June 2007.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


Schedular Criteria

The veteran's service-connected low back muscle strain is 
currently rated under Diagnostic Code 5237, which is part of 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-43 (2007).  

Under this criteria, a 10 percent rating is assigned where 
there is evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  

And finally, a 100 percent evaluation is warranted where 
there is unfavorable ankylosis of the entire spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5235-43 (2007).  

The notes to the formula for diseases and injuries to the 
spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 
degrees; left and right lateral flexion is 0 to 30 degrees; 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right lateral rotation.  The normal combined 
range of motion is 240 degrees for the thoracolumbar spine.  
The normal ranges of motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. s 4.71a, Diagnostic Code 5235-43, Note (2).  

Favorable ankylosis is when the spinal segment is fixed in a 
neutral position (zero degrees).  Unfavorable ankylosis is 
when the fixation occurs in either extension or flexion, and 
which results in one or more of the following: difficulty 
walking because of limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diagrammatical 
respiration; gastrointestinal symptoms due to pressure on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurological symptoms due to 
nerve root stretching.  See 38 C.F.R § 4.71a, Diagnostic Code 
5235-43 Note (5).  


Analysis

The veteran has had two VA examinations since his separation 
from service, one in August 2005 and the other in June 2007.  

In the August 2005 examination, the veteran complained of 
having chronic lower back pain and stiffness in the morning.  
The VA examiner noted that there was no weakness in the lower 
back, or abnormal gait.  

The veteran also complained of flare-ups which occurred 
approximately 10 days of every month, which lasted from 2 
hours to the entire day.  He told the examiner that during 
the flare-ups, he could not bend over and lost approximately 
80 percent of his range of motion.  

The veteran relieved the flare-ups by taking Motrin and lying 
down on his back.  The VA examiner noted that the veteran 
avoided flare-ups by abstaining from sports, running, bending 
too much, lifting heavy objects or playing with his children.  
The veteran's work belt also caused back pain.  The VA 
examiner stated that the veteran had only once been 
prescribed bed rest by a doctor, for 3 days in either May or 
June 2004.  

On examination, the veteran's spine had good alignment.  His 
forward flexion was from 0 to 80 degrees, and his extension 
was from 0 to 20 degrees.  His right and left rotation was 
from 0 to 30 degrees, and his right and left lateral flexion 
was from 0 to 20 degrees, respectively.  All range of motion 
was made with pain or discomfort.  

The veteran then performed 10 forward flexions consecutively 
and was remeasured for range of motion.  His forward flexion 
was reduced to 0 to 70 degrees of motion with an increased 
pain level.  The VA examiner diagnosed the veteran with lower 
back muscle strain.  

In the June 2007 VA examination, the veteran complained of 
having fatigue, decreased motion, stiffness, pain in his 
lower back, and radiating pain to his left leg.  Again, he 
described his flare-ups.  The VA examiner noted that he did 
not see a doctor during these flare-ups.  The VA examiner 
further noted that there was no intervertebral disc syndrome 
or abnormal gait.  

During this examination, the veteran's forward flexion was 
measured as 0 to 90 degrees, which reduced to 0 to 80 degrees 
upon repetitious use.  The veteran's extension was measured 
at 0 to 30 degrees, which reduced to 0 to 25 degrees after 
repetitious use.  The veteran's right and left lateral 
rotation was measured at 0 to 30 degrees.  The veteran's 
right lateral flexion was measured at 0 to 25 degrees, and 
his left lateral flexion was measured at 0 to 20 degrees.  

None of the motions was noted with pain, but the VA examiner 
did state that the veteran lacked endurance.  The VA examiner 
also stated that the veteran's range of motion was not 
normal.  

Given the evidence of record, the Board notes that the 
combined range of motion of the thoracolumbar spine in the 
August 2005 and June 2007 examinations were 200 degrees, 
which reduced to 190 degree after repetitious use, and 225 
degrees, which reduced to 210 degrees on repetitious use.  

In order to receive a rating in excess of 10 percent, the 
veteran must show that he has an abnormal gait as a result of 
his service-connected back condition, has forward flexion 
greater than 30 degrees but not greater than 60 degrees, has 
a combined range of motion which is not greater than 120 
degrees, or any type of ankylosis of the thoracolumbar spine.  

During both examinations, the veteran did not meet these 
requirements as his gait was not abnormal, nor was his 
forward flexion and combined range of motion within the 
above-stated ranges, respectively.  However, the range of 
motion was impaired on examination.  

Given the findings reported on examination, and factoring in 
his reported increased dysfunction due to pain and other 
factors during flares-ups, the Board finds that the service-
connected low back muscle strain is likely productive of a 
disability picture that more nearly approximates that of 
forward flexion greater that 30 degrees but not greater that 
60 degrees; or a combined range of motion not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait.  Therefore, an increased rating 
of 20 percent is for application in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).  

The veteran complains of both pain and fatigability in both 
the August 2005 and June 2007 examinations.  The VA examiner 
in the August 2005 examination specifically noted that the 
veteran had pain on motion and did experience regular flare-
ups.  The Board notes that the veteran was shown to tire 
after repetitious use with a loss of 10 degrees to his range 
of motion.  The VA examiner in the June 2007 examination 
specifically noted that the veteran lacked endurance.  The 
Board again notes the loss of range of motion after 
repetitious use in the June 2007 examination.  

However, findings reflective of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine are not shown.  


This determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is no showing that 
the veteran is experiencing an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

The veteran asserts generally that he can no longer 
participate in sports, such as golf, basketball, or 
weightlifting and is limited in playing with his children and 
on the job.  

However, there is no showing of marked interference with 
employment or frequent periods of hospitalization that would 
render the application of the regular rating criteria 
impractical in this case.  In the absence of evidence of 
these factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial evaluation of 20 percent for service-connected 
lower back muscle strain is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


